TURE ECU a ta Teac Crea

 

 

 

Debtor 1 Adam Torres

| First Name Middle Name Last Name
Debtor 2 Samantha R. Torres
(Spouse if, filing) First Name Middle Name Last Name

| United States Bankruptcy Court forthe: DISTRICT OF NEW MEXICO

Case number
(if known)

 

[J Check if this is an
amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/45

if you are an individual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or

m you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below,

identify the creditor and the property that is collateral What do you intend to de with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors Bridgecrest Credit Company, LLC ( Surrender the property. EI No
name: [Co Retain the property and redeem it.
E Retain the property and enter into a Cl Yes

Description of 2045 Chrysler Town and

property Country 89,000 miles

securing debt: Clean condition per
edmunds.com

Reaffirmation Agreement.
Cl Retain the property and [explain:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)}(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessor's name: CI Ne

Description of leased

Property: Yes

Lessors name: O Ne

Description of leased

Property: Cl] Yes
Officia! Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Software Copyright {c) 1996-2020 Best Case, LLC - www.bestease.com Best Case Bankruptoy

Case 20-10420-t7 Doc5 Filed 02/27/20 Entered 02/27/20 08:47:42 Page 1 of 2
Debteri Adam Torres
Debtor2 Samantha R. Torres

Lessor's name:
Description of leased
Property:

Lesscr's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

Case number (if known}

 

CF No
LI Yes
Ti No
C] Yes
C] No
[ Yes
[] No
Cl Yes

Cl No

Cl Yes

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

X isi Adam Torres xe Ege

Adam Torres

Signature of Debtor 1

Date February 26, 2020

X /si Samantha R. Torres
Samantha R. Torres
Signature of Debtor 2

Date February 26, 2020

 

 

Official Form 408

Statement of Intention for Individuals Filing Under Chapter 7

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

NH

page 2

Best Case Bankruptcy

Case 20-10420-t7 Doc5 Filed 02/27/20 Entered 02/27/20 08:47:42 Page 2 of 2
